           Case 1:20-cv-05010-LGS Document 13 Filed 08/28/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 CARLOS LARA, on behalf of himself                            :
 individually, and on behalf of all others similarly- :            20 Civ. 5010 (LGS)
 situated,                                                    :
                                                              :         ORDER
                                            Plaintiff         :
                                                              :
                            -against-                         :
                                                              :
 BROADWAY S/S INC., and AFTAB HUSSAIN, :
 individually,                                                :
                                                              :
                                            Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for September 3,

2020, at 11:00 a.m.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the September 3, 2020, initial pretrial conference is cancelled. If the

parties believe that a conference would nevertheless be useful, they should inform the court

immediately so the conference can be reinstated. The case management plan will issue in a

separate order. The parties’ attention is particularly directed to the provisions for periodic status

letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. It is further

        ORDERED that if Defendants seek to file a motion to dismiss, they shall file a pre-

motion letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the
           Case 1:20-cv-05010-LGS Document 13 Filed 08/28/20 Page 2 of 2


Court’s mediation program, they shall file a joint letter on ECF requesting a referral. It is further

        ORDERED that, given the lenient standard for conditional certification, see Varghese v.

JP Morgan Chase & Co., Nos. 14 Civ. 1718, 15 Civ. 3023, 2016 WL 4718413, at *5 (S.D.N.Y.

Sept. 9, 2016) (“Plaintiff’s burden is minimal because the determination that the parties are

similarly situated is merely a preliminary one . . . .” (quoting Lee v. ABC Carpet & Home, 236

F.R.D. 193, 197 (S.D.N.Y. 2006))), the parties are directed to meet and confer regarding the

possibility of stipulating to conditional certification and the form of notice, reserving all of

Defendants’ rights to object to any final certification under the more rigorous standard that

applies at that stage. It is further

        ORDERED that Plaintiff shall file any conditional certification motion by September 25,

2020, Defendants shall file any opposition by October 9, 2020, and Plaintiff shall file any reply

by October 16, 2020. A conference will be held on November 5, 2020, at 10:30 a.m. for an oral

ruling on Plaintiff’s conditional certification motion, should one be filed. The requirement of

filing pre-motion letters is waived.

        The parties should be aware that the Court does not extend the deadlines for fact

discovery absent compelling circumstances.



Dated: August 28, 2020
       New York, New York




                                                   2
